﻿Allow me first of all, Mr. President, to congratulate you
on your election to preside over this new session of the
General Assembly. We are sure that the experience you
have gained in your years of activity in the Organization,
together with your personal qualities and technical skills,
will, under your mandate, contribute to the strengthening
of this most important body of the Organization.
Allow me also to express our congratulations to the
outgoing President, Ambassador Razali, for the work he
performed, which certainly contributed to the
strengthening both of the presidency and of the role the
General Assembly is called on to play in the United
Nations.
Undoubtedly, the central focus of our attention will
continue to be the issue of the reform of the Organization,
the essence of which is now contained in the document
submitted by the Secretary-General.
My country fully supports and has every confidence
in the appointment and endeavours of the Secretary-
General, Mr. Kofi Annan. We have thus paid the greatest
attention to the package of reforms he has submitted, and
we are prepared to promote deliberations on them so that
they can be concluded as soon as possible.
4


We understand that the document is aimed at the
objective of equipping the Organization with an
administrative structure that will permit more flexible
management, prevent duplication of functions and secure
coordination among its organs and programmes, all of
which will result in an improvement in terms of both
economy and management.
Within the overall issue of reform, the specific topic
of the Security Council is one of the most important
because of the political significance that organ has had and
will continue to have within the structure of the United
Nations. Uruguay endorses an enlargement of the Council
because it believes that its structure should be adapted to
the new realities in the world, which differ substantially
from those that existed when the Organization was
established, since at that time account was taken of the
power structure resulting from the Second World War.
In this regard, we support an increase in the number
of both permanent and non-permanent Members of the
Council, to a total of not more than 25, so that efficiency
is not impaired. Our country particularly supports an
increased presence of developing countries to ensure a
better balance in the membership of this singular organ of
our Organization. We believe that the newly created seats
should be occupied on the basis of real equality of
opportunity for all States.
However, my country believes that the reform of the
Council should not be confined to the topic of its
membership. Equally important is ensuring that its activities
are transparent and that information provided to and
communication with the States that are not members of the
Council flow freely and are up to date.
The Eastern Republic of Uruguay has expressed strong
support for progressively limiting the right of veto, and to
that end we have submitted a proposal to the effect that on
certain subjects, the right of veto could be suspended by the
General Assembly by a majority to be determined. That
mechanism, essentially democratic in nature, would thus
help reduce the absolute power of the right of veto as
currently provided for in the Charter, while at the same
time it would strengthen the competence of the General
Assembly.
Nonetheless, our country will be ready to analyse any
other proposal that might be submitted aimed at limiting the
absolute individual veto.
While the reform of the Security Council and the
possible revision of the scale of assessments have recently
been, and continue to be, the focus of political attention,
we should also study the question of strengthening the
General Assembly. A calm and dispassionate analysis of
the organizational structure and respective areas of
responsibility of our Organization shows that the forum
where the principle of juridical equality of States reigns
supreme is undoubtedly the General Assembly.
There has been and still is much discussion
regarding the composition of the Security Council and the
exercise of the right of veto, in the context of the new
parameters of international realities. That is all well and
good, but at the same time, we need to find practical
ways of revitalizing and invigorating the activity of the
Assembly.
The General Assembly is a unique body in
international institutional machinery. In it, representativity
is practically universal. States participate on an equal
footing without regard for their size or power, and the
ideal of international democracy attains its clearest
expression, at least in formal terms. The decisions of this
body have great moral and political force and accordingly,
it is essential to formulate them better and make them
more timely.
For these reasons, the General Assembly not only
needs to function more flexibly and utilize its resources
more rationally, but also, and essentially, requires greater
substance. Only thus will we be able to give its
resolutions greater operative force.
Consequently, we should take a new approach and
open a new chapter in the reform process, not confining
our reflections and aspirations to reforms of the Security
Council or to reforms of a financial nature, but extending
them to the organ that brings together the international
community as a whole, namely, the General Assembly.
After 52 years of the Organization's existence, the
maintenance of international peace and security continues
to be one of its essential functions. Peacekeeping
operations, to which my country is proud to have been a
contributor from the outset, must be fully maintained
while adapting to new kinds of conflicts.
Uruguay is prepared for this, and, accordingly, we
reaffirm here once again our commitment not only to
continue to make our traditional contribution but also to
5


diversify it in order to adapt it fundamentally to peace-
building.
In this connection, we welcome the signing, with the
Under-Secretary-General for Peacekeeping Operations, of
a memorandum of understanding regarding our
contributions to the United Nations standby arrangements
system. This will contribute to facilitating the planning of
future peacekeeping missions in the shortest possible time.
The General Assembly's recent adoption of the
resolution putting an end to the use of “gratis personnel
provided by Governments and other entities” fulfils one of
my country's long-standing aspirations and does justice to
the principles of equitable geographical representation and
the equality of Member States, both enshrined in the
Charter.
Similarly, the recent General Assembly resolution
adopting uniform and standardized rates for payment of
awards in cases of death or disability sustained by troops in
the service of the United Nations peacekeeping operations
seems to us an important step that puts an end to an unjust
situation.
We fully support the Middle East peace process
initiated at Madrid in October 1991 and continued at
Washington, and the Government of the Eastern Republic
of Uruguay continues to encourage the necessary holding of
direct talks between Israel and the Palestinian National
Authority. It is essential for both parties to respect in good
faith the commitments entered into in the Madrid and
Washington declarations.
Our Latin American continent does not want an arms
race; it wants, on the contrary, to be free of nuclear
weapons and of other sophisticated weapons of mass
destruction that can create instability. We want to work in
peace, allocating the largest possible amount of resources
to our economic and social development.
However, this should not be an obstacle to limited
purchases of arms by our armed forces solely for the
purpose of replacing their obsolete equipment, thereby fully
discharging their constitutional mandates.
We must work to ensure a continuation of the mutual
confidence and security that prevails in the region today,
without third countries weakening and taking advantage of
our continent through the sale of sophisticated weapons.
Uruguay will continue to support with firm
conviction all disarmament processes, and, accordingly,
we recently signed in Oslo the Convention on the
Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-Personnel Mines, those lethal weapons
that have caused not only death and serious injury to
soldiers but also the loss of thousands of innocent lives.
Protection of human rights has been and will
continue to be one of the priority objectives of both our
domestic and international policies. Without full exercise
of human rights, there can be neither peace nor security,
neither economic prosperity nor social equity, and the
existence of a democratic system of government will
therefore also be impossible.
In addition, there can be no full exercise of human
rights without a minimum economic, social and
educational base, and my country will be prepared to
contribute to ensuring the existence of such a base.
In this connection, we fully support the restructuring
proposed by the Secretary-General while at the same time
endorsing the philosophy on which it is based, embodied
in his idea that the question of human rights should be
part of all the substantive spheres of the Secretariat's
programme of work: peace and security, economic and
social affairs, development cooperation and humanitarian
affairs.
The financial crisis the Organization is experiencing,
which has no counterpart in its history, stems primarily
from the failure to pay assessed contributions. While not
intending to justify any delay in payment, Uruguay
believes that the current scale of assessments requires
adjustments to make it fairer, more transparent and better
based on the capacity of States to pay. That should not,
however, mean that developing countries would assume
new and additional commitments today; that would, in our
view, be unjust and unacceptable. The system of
contributions should be based on objective criteria of
financial responsibility. We agree that there is a need to
correct and manage the budgets of the Organization in
order to reduce expenditures and increase efficiency, thus
striking a balance between expenditure on peace and
security and expenditure on development, each of which
is a cornerstone of the other, without weakening operating
and information activities.
We cannot but express our public satisfaction at
seeing the importance the Secretary-General attaches to
development, which he regards as one of the priorities
6


and essential functions of the Organization. There can be no
peace without development.
On the threshold of a century that is already taking
shape and that, unfortunately, seems to be marked by
growth without equity, uncertainty in employment and a
proliferation of crises and conflicts, good management of
development assistance is today more necessary than ever
before. At a time when human concerns seem to be alien to
us, it is essential, in Uruguay's view, to support an
Organization that holds that people must be placed at the
very heart of the development process if we want growth to
be compatible with the human condition and development
to be conducted by and for people.
In this context, we consider it very important to
maintain unconditionally the principle of universality and
the right of all developing countries, without exception, to
benefit from international cooperation and to receive
technical assistance with a view to achieving sustainable
human development.
Uruguay considers international technical cooperation
essential for consolidating the processes of development and
integration in the various regions. It is a fundamental tool
for attaining greater economic growth.
We support the development of South-South
cooperation as an important tool for promoting the
improved development of nations. We believe that a new
concept of technical cooperation will have to respond to
traditional demands, such as humanitarian affairs, as well
as others associated directly with the process of integration
into the international economy, such as, for example, the
redefinition of the role of the State, its modernization and
its decentralization.
We believe that a positive contribution to political and
democratic stability and to economic growth is made by
processes of regional and subregional integration. In our
case, the Southern Cone Common Market — composed of
Argentina, Brazil, Paraguay and our country — is a clear
example of democratic stability and expansion of trade,
within and outside the region, compatible with the rules of
the World Trade Organization.
Uruguay continues to assign to international law a
primordial role as a regulator of relations among States.
Respect for and compliance with international law are
essential for peaceful coexistence. For this reason, we
support the holding of an international conference to discuss
a draft convention establishing an international criminal
court for autonomous and independent hearings on certain
crimes, such as genocide and others which, because of
their seriousness, are roundly condemned by the
international community. We also support the work of the
Ad Hoc Committee on the elaboration of a convention for
the suppression of terrorist bombings.
In times of change, which we all see as appropriate
and inevitable in order to revitalize the Organization, we
nevertheless identify more than ever before with the
essential purposes and principles established 52 years ago.
These bind the Organization together and, despite the time
that has elapsed and the important changes that have since
taken place in the world, continue to constitute and must
continue to constitute, today as yesterday, the goal and
objective of all the changes the United Nations will have
to face at the dawn of the twenty-first century.
People, simple people, call for us to be effective and
efficient in our activities and bold in our decisions in
preventing conflicts, and to act on their behalf in
rebuilding civil societies. The citizens of every nation, of
every country of the world, call on us today to be firm in
our commitment to the Charter and to adapt our new
activities to the changing times.






